995 F.2d 232
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph V. NASH, Petitioner-Appellant,v.Carl SPARKS, Sheriff, of Kern County;  W.H. Seifert, Warden,of the Metropolitan Detention Center, in LosAngeles, Respondents-Appellees.
No. 92-55922.
United States Court of Appeals, Ninth Circuit.
Submitted May 25, 1993.*Decided June 4, 1993.

Before:  HUG, WIGGINS, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Joseph Nash appeals pro se the district court's dismissal of his petition for habeas corpus.   The district court dismissed Nash's habeas petition because he challenged only the conditions of his confinement.   We have jurisdiction under 28 U.S.C. § 1291.   We vacate and remand for further proceedings.


3
Nash filed this action on a form designated as a petition for habeas corpus by a federal prisoner.   In the petition, Nash challenged various conditions of confinement, including access to the law library, lack of basic hygiene supplies, denial of religious services, and improper dispensation of medical supplies.   The district court dismissed the petition on the ground that these claims were not cognizable as habeas claims because they challenged the conditions, rather than the fact or duration of confinement.


4
Nevertheless, pro se pleadings are to be liberally construed.   Haines v. Kerner, 404 U.S. 519, 520 (1972).   Therefore, Nash's petition should have been treated as a complaint under 42 U.S.C. § 1983.   See Wilwording v. Swenson, 404 U.S. 249, 251 (1971) (per curiam) (construing habeas claims as § 1983 claims);   Gallagher v. McCarthy, 470 F.2d 740, 741 (9th Cir.1972) (same).   Accordingly, we vacate the district court's order of dismissal and remand for consideration of these claims pursuant to § 1983.   See Haines, 404 U.S. at 520;   Wilwording, 404 U.S. at 251;  Gallagher, 470 F.2d at 741.


5
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3